                          United States District Court
                                    for the
                          Southern District of Florida

Bunmi Kayode, Plaintiff                )
v.                                     ) Civil Action No. 18-62416-Civ-Scola
ABB, Inc., Defendant.                  )

                            Order Remanding Case
      This matter is before the Court upon an independent review of the
record. On October 10, 2018, the Defendant ABB, Inc. (“ABB”) removed this
case from the Circuit Court of the Seventeenth Judicial Circuit in and for
Broward County, Florida, asserting jurisdiction under the federal diversity
statute, 28 U.S.C. § 1332. (ECF No. 1.) After reviewing the notice of removal
and underlying Complaint, the Court finds that ABB has not established the
existence of diversity jurisdiction and, accordingly, remands this case to the
Florida state court.

     1. Background

       The Plaintiff Bunmi Kayode (“Kayode”) asserts three causes of action
under the Florida Civil Rights Act for disparate treatment and retaliation in his
workplace, claiming damages in excess of $15,000. (ECF No. 1-2 at ¶ 1.) As
relevant here, the Complaint alleges that Kayode, who is of Nigerian decent, is
and has been employed by ABB since July 31, 2009. (Id. at ¶¶ 2, 12.) Further,
Kayode alleges he complained of disparate treatment to ABB’s human
resources department in June 2017, (Id. at ¶ 13); filed an employment
discrimination charge with the Equal Employment Opportunity Commission on
October 9, 2017, (Id. at ¶ 6); and continued to work at ABB until August 18,
2018, when he took a leave of absence, (Id. at ¶¶ 2, 17). The Complaint seeks
back and front pay, compensatory damages, costs and attorneys’ fees. (Id. at ¶¶
27, 33, 41 (“WHEREFORE” clause).)
       ABB argues that federal jurisdiction exists under section 1332 because
there is complete diversity of parties, as Kayode is a citizen of Florida and ABB
a citizen of Delaware and North Carolina, and the amount in controversy
exceeds $75,000. (ECF No. 1 at 2-4.) With respect to the latter element, the
ABB argues that the amount in controversy exceeds the jurisdictional
requirement based on the face of the Complaint. (Id.)
2. Legal Standard

       “[I]t is well settled that a federal court is obligated to inquire into subject
matter jurisdiction sua sponte whenever it may be lacking.” Univ. of S. Ala. v.
Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). Thus, “when an action is
removed from state court, the district court first must determine whether it has
original jurisdiction over the plaintiff’s claims.” Id. “The existence of federal
jurisdiction is tested at the time of removal,” Adventure Outdoors, Inc. v.
Bloomberg, 552 F.3d 1290, 1294-95 (11th Cir. 2008), and “[t]he burden of
establishing subject matter jurisdiction falls on the party invoking removal.”
Univ. of S. Ala., 168 F.3d at 411-12. “Indeed, all doubts about jurisdiction
should be resolved in favor of remand to state court.” Id. at 411; see also
Russell Corp. v. Am. Home Assur. Co., 264 F.3d 1040, 1050 (11th Cir. 2001)
(“[T]here is a presumption against the exercise of federal jurisdiction, such that
all uncertainties as to removal jurisdiction are to be resolved in favor of
remand.”).
       Removal is proper based on diversity jurisdiction where (1) the amount in
controversy exceeds the sum or value of $75,000, exclusive of interest and
costs, and (2) the case is between citizens of different States. 28 U.S.C. § 1332.
As for the first requirement, “[w]here, as here, the plaintiff has not pled a
specific amount of damages, the removing defendant must prove by a
preponderance of the evidence that the amount in controversy exceeds the
jurisdictional requirement.” Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744,
752 (11th Cir. 2010). “If the jurisdictional amount is not facially apparent from
the complaint, the court should look to the notice of removal.” Williams v. Best
Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001). Conclusory assertions that
the jurisdictional amount is met do not suffice, and the Court will not
speculate in an attempt to compensate for a defendant’s insufficient allegations
of jurisdiction. Id. at 1320; Lowery v. Ala. Power Co., 483 F.3d 1184, 1215
(11th Cir. 2007) (“The absence of factual allegations pertinent to the existence
of jurisdiction is dispositive and, in such absence, the existence of jurisdiction
should not be divined by looking to the stars.”). Indeed, “[w]hen a plaintiff does
not plead a specific amount of damages, the defendant must introduce
evidence that the amount in controversy exceeds the jurisdictional
requirement.” Brown Heating & Air Conditioning, LLC v. Sunbelt Rental, Inc., No.
15-20151, 2015 WL 12712059, *2 (S.D. Fla. May 29, 2015) (Torres, Mag. J.).

3. Discussion

     The Complaint only alleges that the amount in controversy exceeds
$15,000, (ECF No. 1-2 at ¶ 1); thus, the Court looks to the notice of removal.
Williams, 269 F.3d at 1319. In the notice, ABB argues that it is facially
apparent from the Complaint that the amount in controversy exceeds $75,000
because Kayode seeks payment of back and front pay, he complains of conduct
beginning in June 2017, and his salary is $60,000 per year. (ECF No. 1 at 3.)
Thus, ABB concludes that “if the trial in this matter occurs within a year of the
date of the filing of [Kayode’s] Complaint and [Kayode] is successful, he seeks
to recover together with any other remedies, two years of back pay, which alone
could exceed $120,000 if unmitigated.” (Id.)
       This argument is speculative and unsupported by the Complaint’s actual
allegations. The Complaint alleges that Kayode worked at ABB until August
2018, and there are no allegations that he was not paid during that time. (ECF
No. 1-2 at ¶¶ 2, 12.) Thus, ABB’s assertion that Kayode is seeking $60,000 in
back pay from June 2017 to June 2018 is not factually supported by the
record. Further, at the time of removal, Kayode had been on leave for almost
two months. While it is not clear whether this leave was paid or not, his salary
for those two months would not satisfy the jurisdictional requirement in any
event. And salary payments due after removal do not factor into the Court’s
jurisdictional calculus. See Adventure Outdoors, 552 F.3d 1290 at 1294-95
(“The existence of federal jurisdiction is tested at the time of removal.”); see also
Davis v. Tampa Ship, LLC, No. 8:14-cv-651-T-23MAP, 2014 WL 2441900, *2
(M.D. Fla. May 30, 2014) (“Even if a court could deduce, infer, or extrapolate
post-removal back-pay, that back-pay is not in controversy at the time of
removal.” (quotations omitted)); Brown, 2015 WL 12712059, at *3, n.2 (“To
include speculation as to what funds [a party] may receive through an
undetermined date violates clear precedent that speculating about the amount
in controversy beyond the date of removal is improper.”). ABB’s alternate
theory—that Kayode “also seeks damages for front pay and compensatory
damages, which may include emotional pain and suffering, attorney’s fees and
costs, and any other relief the Court deems just and equitable”—is not
supported by any facts or evidence as to the amount of such damages and is
therefore inconsequential. Lowery, 483 F.3d at 1215 (“The absence of factual
allegations pertinent to the existence of jurisdiction is dispositive and, in such
absence, the existence of jurisdiction should not be divined by looking to the
stars.”); (ECF No. 1 at 3.) Thus, ABB has not shown that the jurisdictional
amount in controversy is met or otherwise met its burden of establishing the
existence of subject matter jurisdiction in this case.
       Accordingly, this case is remanded to the Circuit Court of the
Seventeenth Judicial Circuit in and for Broward County, Florida. The Clerk is
instructed to close this case and take all necessary steps to ensure prompt
remand and transfer of this file. All pending motions, if any, are denied as
moot.
      Done and ordered in chambers in Miami, Florida on October 11, 2018.



                                        Robert N. Scola, Jr.
                                        United States District Judge
